 



Exhibit 10.3
Grant No.: _____
WABASH NATIONAL CORPORATION
2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Wabash National Corporation, a Delaware corporation (the “Company”), hereby
grants shares of its common stock, $.01 par value (the “Stock”), to the Grantee
named below, subject to the vesting conditions set forth in the attachment.
Additional terms and conditions of the grant are set forth in this cover sheet
and in the attachment (collectively, the “Agreement”) and in the Company’s 2007
Omnibus Incentive Plan (the “Plan”).
Grant Date:                     ___,                     
Name of Grantee:                                                             
Grantee’s Social Security Number:                     
Number of Shares of Stock Covered by Grant:                     
Purchase Price per Share of Stock: $___.___
Vesting Start Date:                                         , ___
     You agree to all of the terms and conditions described in this Agreement
and in the Plan (a copy of which has been made available to you and will be
provided on request) unless you deliver a notice in writing within 30 days of
receipt of this award agreement to the [ ] stating that you do not accept the
terms and conditions described in this Agreement and in the Plan. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan, and have the meaning set forth in the Plan.
This is not a stock certificate or a negotiable instrument.





--------------------------------------------------------------------------------



 



WABASH NATIONAL CORPORATION
2007 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT

     
Restricted Stock
  This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below (“Restricted Stock”). The purchase price is
deemed paid by your services to the Company. Except as otherwise provided in any
employment agreement between you and the Company with respect to the various
provisions for vesting and termination of this award, this Agreement sets forth
the terms and conditions of this award.
 
   
Nontransferability
  To the extent not yet vested, your Restricted Stock may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Stock be made subject to execution, attachment or similar
process.
 
   
Vesting
  The Company will issue your Restricted Stock in your name as of the Grant
Date.
 
   
 
  Your right to the Stock under this Restricted Stock Agreement vests as to:
 
   
 
  - 
 
   
 
  - 
 
   
 
  , provided you then continue in Service.
 
   
 
  If, however, such vesting would occur during a period in which you are
(i) subject to a lock-up agreement restricting your ability to sell shares of
Stock in the open market or (ii) restricted from selling shares of Stock in the
open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), vesting in
such shares of Stock will be delayed until the first date on which you are no
longer prohibited from selling shares of Stock due to a lock-up agreement or
insider trading plan restriction. The resulting aggregate number of vested
shares of Stock will be rounded down to the nearest whole number, and you cannot
vest in more than the number of shares covered by this grant.

2



--------------------------------------------------------------------------------



 



     
 
  No additional shares of Stock will vest after your Service has terminated for
any reason, except as provided below under Retirement, Death or Disability.
 
   
Forfeiture of Unvested Stock
  In the event that your Service terminates for any reason other than
Retirement, you will forfeit to the Company all of the shares of Stock subject
to this grant that have not yet vested or with respect to which all applicable
restrictions and conditions have not lapsed.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 30 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Retirement, Death or
Disability
  If your Service terminates due to your retirement at or after age 55, your
death or Disability, then the unvested portion of your shares of stock subject
to this grant as of your date of retirement shall be forfeited, except that the
portion of your unvested shares of stock subject to this grant that would have
vested in the calendar year of your retirement, death or Disability shall
immediately vest upon your retirement.
 
   
Issuance
  The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates, with any unvested Restricted Stock bearing a legend with the
appropriate restrictions imposed by this Agreement. As your interest in the
Stock vests as described above, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
In the event that the

3



--------------------------------------------------------------------------------



 



     
 
  Company determines that any federal, state, or local tax or withholding
payment is required relating to the payment of dividends or the vesting of
shares arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. Subject to the prior approval of the Company,
which may be withheld by the Company, in its sole discretion, you may elect to
satisfy this withholding obligation, in whole or in part, by causing the Company
to withhold shares of Stock otherwise issuable to you or by delivering to the
Company shares of Stock already owned by you. The shares of Stock so delivered
or withheld must have an aggregate Fair Market Value equal to the withholding
obligation and may not be subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar requirements.
 
   
Section 83(b) Election
  Under Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”), the difference between the purchase price paid for the shares of Stock
and their Fair Market Value on the date any forfeiture restrictions applicable
to such shares lapse will be reportable as ordinary income at that time. For
this purpose, “forfeiture restrictions” include the forfeiture as to unvested
Stock described above. You may elect to be taxed at the time the shares are
acquired, rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
Fair Market Value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the Fair Market
Value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty
(30) day period will result in the recognition of ordinary income by you (in the
event the Fair Market Value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.

4



--------------------------------------------------------------------------------



 



     
Retention Rights
  Neither your award nor this Agreement give you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserve the right to terminate your
Service at any time and for any reason.
 
   
Shareholder Rights
  You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends if the applicable record date occurs before your stock
certificate is issued.
 
   
Forfeiture of Rights
  If during your term of Service you should take actions in competition with the
Company, the Company shall have the right to cause a forfeiture of your unvested
Restricted Stock, and with respect to those shares of Restricted Stock vesting
during the period commencing twelve (12) months prior to your termination of
Service with the Company due to taking actions in competition with the Company,
the right to cause a forfeiture of those vested shares of Stock.
 
   
 
  Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your employment or other relationship with the Company or its
Affiliates or at the time of your termination of Service. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.

5



--------------------------------------------------------------------------------



 



     
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant shall be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.
 
   
Legends
  All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:
 
   
 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference.
 
   
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the

6



--------------------------------------------------------------------------------



 



     
 
  Company to process any such personal data. You also give explicit consent to
the Company to transfer any such personal data outside the country in which you
work or are employed, including, with respect to non-U.S. resident Grantees, to
the United States, to transferees who shall include the Company and other
persons who are designated by the Company to administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact [     ] at [     ] to request paper copies of these
documents.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

7



--------------------------------------------------------------------------------



 



EXHIBIT A
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
     The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

                1. The name, address and social security number of the
undersigned:
 
           
 
  Name:                
 
           
 
  Address:                   
 
                 
 
                Social Security No. :    
 
           

     2. Description of property with respect to which the election is being
made:
                         shares of common stock, par value $.01 per share,
Wabash National Corporation, a Delaware corporation, (the “Company”).
     3. The date on which the property was transferred is                     
___, 200_.
     4. The taxable year to which this election relates is calendar year 200_.
     5. Nature of restrictions to which the property is subject:
     The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
     6. The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $                    
per share, for a total of $                    .
     7. The amount paid by taxpayer for the property was $                    .
     8. A copy of this statement has been furnished to the Company.
Dated:                     , 2007

         
 
       
 
      Taxpayer’s Signature
 
       
 
       
 
      Taxpayer’s Printed Name

 



--------------------------------------------------------------------------------



 



PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)
          The following procedures must be followed with respect to the attached
form for making an election under Internal Revenue Code section 83(b) in order
for the election to be effective:1
          1. You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the Grant Date of your Restricted Stock.
          2. At the same time you file the election form with the IRS, you must
also give a copy of the election form to the Secretary of the Company.
          3. You must file another copy of the election form with your federal
income tax return (generally, Form 1040) for the taxable year in which the stock
is transferred to you.
 

1   Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 